Citation Nr: 0013128
Decision Date: 05/18/00	Archive Date: 09/08/00

DOCKET NO. 98-04 995               DATE MAY 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability
compensation benefits, in the calculated amount of $1680.86.

(The issues of whether new and material evidence has been submitted
to reopen claims for service connection for a back disorder and an
acquired psychiatric disorder and the issue of entitlement to an
increased evaluation above 30 percent for an ulcer disorder will be
addressed in a separate decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to January
1978.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from an April 1999 decision of the Committee on Waivers
and Compromises (the Committee) of the No. Little Rock, Arkansas
Department of Veterans Affairs (VA) Regional Office (RO), which
denied the veteran's claim seeking entitlement to waiver of
recovery of an overpayment of disability compensation benefits, in
the calculated amount of $1680.86. The notice of disagreement was
received in May 1999. A statement of the case was issued on June 9,
1999. The veteran's substantive appeal, which requested a hearing
before a member of the Board (Travel Board) at the RO, was received
on June 18, 1999. A Travel Board hearing was scheduled for October
22,,1999, but the veteran failed to appear.

REMAND

Review of the evidentiary record in this case reflects that the
overpayment of disability compensation benefits, calculated as
$1680.86, resulted from actions taken following notification to the
RO in May 1998 that the veteran was incarcerated on April 2, 1998,
in connection with a felony offense. His award of disability
compensation was accordingly proposed to be reduced to pay him at
the 10 percent rate, effective June 2, 1998. By letter dated June
19, 1998, he was notified of the proposed reduction, and of his
responsibility for any overpayment incurred as a result of benefits
continuing, in the event he requested a hearing within 30 days of
the notification. The veteran requested a hearing within 30 days of
notification, but canceled the hearing which was scheduled for
October 1998. On January 13, 1999, the RO reduced the benefits,
which created the overpayment. The veteran's spouse applied for
apportionment in January 1999, which was granted on February 3,
1999.

2 -

The veteran's request for waiver of recovery of the overpayment was
denied by the Committee in April 1999, which found that there was
no fraud, misrepresentation, or bad faith. The RO's delay in taking
steps to adjust the compensation, which resulted in higher
indebtedness, was considered to be a higher fault, while the
veteran's fault was considered minimal, in view of his personal
background at the time the debt was created. However, the veteran's
spouse was noted to have received the benefits that were removed
from the veteran's account while the veteran was residing in the
same household and the veteran also knew of the debt prior to the
payments being received and did not use the funds to repay the
debt. It was determined therefore, recovery of the overpayment
would not be against the principles of equity and good conscience.
Current and near future income, net worth and expenses of the
veteran's family were determined to be such that the collection of
this debt would not impair the ability to provide for basic
necessities. The Financial Status Report (FSR) was said to reflect
a monthly income of $1,509.

The Board notes that the most recent FSR of record was submitted in
February 1999. This gave a monthly gross salary from the veteran's
spouse of $1500, plus the veteran's monthly compensation of $337.
His spouse was reportedly employed at the Arkansas State Hospital.
The veteran has asserted in his substantive appeal of June 18,
1999, that his wife was terminated from her job, effective March
24, 1999, and that his VA check of $341 per month is now the sole
source of income.

The claims file contains a copy of a March 24, 1999 letter from the
Arkansas State hospital which announces that a person sharing the
same name as the veteran's wife was being terminated, effective
immediately. However, this additional evidence, which suggests a
significant change in the veteran's financial situation, apparently
has not been considered by the Committee. In addition, the veteran
was not provided a supplemental statement of the case by the RO in
reference to the additional evidence. Pursuant to the applicable
legal criteria, additional pertinent evidence received after a
statement of the case requires the issuance of a supplemental
statement of the case in order to ensure that the appellant's due
process rights are not violated. 38 C.F.R. 19.31 (1999).

3 -

Under the circumstances of this case, the Board concludes that
additional development is required prior to appellate review.
Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following actions:

1. The veteran should be given an opportunity to complete and
submit a current FSR (VA Form 4-5655), reflecting monthly income
and expenses, in the event there has been any significant change in
his financial status from that previously reported.

2. The RO should set forth in the record a written paid and due
audit of the veteran's disability compensation account for the
period of the overpayment. This audit should reflect, on a month-
by-month basis, the amounts actually paid to the veteran, as well
as the amounts properly due. A copy of the written audit should be
inserted into the claims folder and another provided to the veteran
and his representative.

3. Thereafter, once the amount of the overpayment has been
clarified, that amount should be referred to the Committee for
consideration of the veteran's request for waiver. The Committee
should then consider the veteran's request for waiver, in light of
the available record, with full consideration given to all elements
of the principles of equity and good conscience set forth by 38
C.F.R. 1.965(a) (1999). A formal, written, record of the Committee'
s decision, including an analysis of the various elements to be
considered, should be prepared and placed in the claims folder. A
supplemental statement of the case is not the appropriate means for
accomplishing this task, under proper appellate guidelines.

- 4 -

4. If the determination remains unfavorable to the veteran, he and
his representative should be furnished a supplemental statement of
the case in accordance with 38 U.S.C.A. 7105 (West 1991), which
fully sets forth the controlling law and regulations pertinent to
this appeal. This document should further reflect detailed reasons
and bases for the decisions reached.

When the above development has been completed, the veteran and his
representative should be afforded the opportunity to respond
thereto. Thereafter, the case should be returned to the Board for
further appellate consideration, if otherwise in order. By this
REMAND the Board intimates no opinion, either factual or legal, as
to the ultimate determination warranted in this case. The purpose
of the REMAND is to further develop the record. No action is
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

5 -

remanded by the Board and the Court. See M21 - 1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

A. BRYANT 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 -


